February 23, 2007


Mr. Edward John "Jack" O'Neill Jr.
Howrey, L.L.P.
1111 Louisiana, 25th Floor
Houston, TX 77002
Mr. Vincent L. Marable III
Paul Webb, P.C.
221 N. Houston Street
Wharton, TX 77488

RE:   Case Number:  06-0159
      Court of Appeals Number:  14-04-01108-CV
      Trial Court Number:  2002-22690-A

Style:      THE CITY OF HOUSTON
      v.
      STEVE WILLIAMS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  O'Neill  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |